Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 12/16/2020, have been fully considered. Applicants’ arguments have been addressed under “Response to Argument’ section. However, examiner made a new grounds of rejection as set forth below because in the last office action, even if examiner mentioned claim 4 rejected using NPL Prabhakaran et al. with citation column and line,  but did not mention in the main paragraph,  therefore, the following action is made as Non Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.    	Claims 1, 3-8, 10 are pending in this application.
Claims 1, 3-8, 10 have been rejected.

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



5.    The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.    Claims 1, 3, 5-8, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardiner et al. USPN 4046926 in view of Hoffman A et al. US 2012/0034366 in view of Basa AC et al. USPN 6426110 and further in view of Villagran USPN 6673384 and further in view of Schuurman et al. USPN 6322843 and further in view of Corbin et al. US 2013/ 0202771 and further in view of Fazio USPN 5284674.


Gardiner et al. is silent about
(i)    wherein the carbohydrate comprises the dietary fiber content in a range of 90% to 95% by weight and a monosaccharide content less than 1.5 wt.%
(ii)    2-10% of a stabilizer
(iiii)  free-flowing agent
(iv)   trans-fat content of the fat content is less than 0.25% by weight.
(v)    agglomeration powder product.
With respect to (i), Hoffman et al. discloses that dietary fiber source is maltodextrin, fructo-oligosaccharide, etc. ([0082]). Hoffman AJ et al. also discloses that the carbohydrate composition containing fiber 60- 95% by weight and less than 5% by weight of mono and disaccharide ([0010], [0028], [0030], [0031]) and can replace sugar in the composition ([0069]) and can be used in combination with FOS and maltodextrin also ([0082]) and can be used in food composition ([0001]) including coffee creamer ([0082], [0083]). Therefore, it meets the claim limitation of “the carbohydrate comprises the dietary fiber content in a range of 90-95% by weight and a monosaccharide content of less than 1.5% by weight” as claimed in amended claim 1, and “fructo-oligosaccharide” as claimed in claim 3.

One of ordinary skill in the art would have been motivated to modify maltodextrin fiber carbohydrate of modified Gardiner et al. (at least in claim 1 of Gardiner et al.) with
the substitution of carbohydrate having 95% fiber (e.g. maltodextrin, FOS) and less than 5% monosaccharide in order to enhance the fiber content and to reduce the calorie content of the food composition (Hoffman AJ et al., [0029], [0056], [0061]).
With respect to (ii), Basa AC et al. discloses that stabilizers are used in such a composition in an amount up to 2% by weight in such a dry powder creamer nutritional composition in order to increase stability of the emulsion and stabilizers include dipotassium phosphate (col 4 lines 42-55) to meet claims 1 and 7.
One of ordinary skill in the art before the effective filling date of the claimed invention would also have been motivated to modify Gardiner et al. to include the teaching of Basa et al. to incorporate dipotassium phosphate in order to increase stability of the emulsion and stabilizers include dipotassium phosphate also (col 4 lines 42-55).
With respect to (iii), Villagran et al. discloses that silicon dioxide is used in a powdered nutritional composition in an amount of 1% by weight ( col 3 line 25, col 16 lines 12-13) is used as flow agent (i.e. free-flowing agent) (col 3 lines 25, 60-63).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gardiner et al. et al. to include 
With respect to (iv), Schuurman et al. discloses that the trans-fat can be less than 4% of the total fat (at least in col 7 lines 20-21).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify fat of Gardiner et al. with less than 4% trans-fat as disclosed by Schuurman et al. (at least in col 7 lines 20-21) in order to have the health benefit because it is known that trans-fat is not good for health and is disclosed by Corbin et al. ([0070]).
With respect to (v), Fazio et al. discloses that such type of powdered dried creamer can be dried followed by agglomeration of the resulting powder (col 9 lines 30-31) I order to have the benefit of having agglomerated powder which dissolves faster than only powder form ( col 9 lines 12-14).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify powdered creamer of Gardiner et al.to include the teaching of Fazio et al. in order to have agglomerated powdered creamer product (in Fazio et al. col 9 lines 30-31) which is superior because it has the benefit of having agglomerated powder which dissolves faster than only powder form (in Fazio et al. col 9 lines 12-14).





9.    Regarding claim 6, modified Gardiner et al. disclose that the emulsifier can be monoglyceride and diglyceride also (in Gardiner et al. col 3 lines 11 -13 , col 4 line 7 and in Basa AC et al. col 4 lines 33-40).

10.    Regarding claim 8, Villagran et al. discloses that silicon dioxide is used in
a powdered nutritional composition (col 16 lines 12-13) is used as flow agent (i.e. free-flowing agent) (col 3 lines 60-63). One of ordinary skill in the art before the effective filling date of the claimed invention would also have been motivated to modify Gardiner et al. to include silicon dioxide in the powdered nutritional composition ( col 16 lines 12-13) as flow agent (i.e. free-flowing agent) to make the free-flowing (col 3 lines 60-63) final product.

11.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gardiner et al. USPN 4046926 in view of Hoffman A et al. US 2012/0034366 in view of Basa AC et al. USPN 6426110 and further in view of Villagran USPN 6673384 and further in view of Schuurman et al. USPN 6322843 and further in view of Corbin et al. US 2013/ 0202771 and further in view of Fazio USPN 5284674 as applied to claim 1 and further as evidenced by NPL Prabhakaran et al. (in Advances in Pharmacology, 2010). Under Oil Palm (Elaeis guineensis Jacquin , K.P. Prabhakaran Nair, in  Agronomy and Economy of Important
Tree Crops of the Develop in page 1, in 2010
(https://www.sciencedirect.com/topics/agricultural-and-biological-sciences/lauric-acid)
12. 	Regarding claim 4, Gardiner et al. discloses that the fat is from high lauric vegetable fat (col 4 line 5-6).
However, Gardiner et al. is silent about any specific fat as claimed in claim
4. Fazio et al. discloses that the powdered dairy creamer composition contains coconut oil (col 3 lines 40-42). It is known and is evidenced by NPL Prabhakaran et al. that the high lauric vegetable oil is coconut oil (Under Oil Palm, page 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify “high lauric vegetable fat” containing creamer composition of Gardiner et al. to include the teaching of Fazio et al. to incorporate “coconut oil” as preferred hydrogenated high lauric vegetable oil having desired taste, texture and coconut flavor in order to provide as preferred hydrogenated high lauric vegetable oil in the composition.

Response to arguments
13.	Applicants argued on pages 5 and 6 under the heading “All Claim Limitations Must Be Disclosed in Prior Art”, 

In response to (a), it is to be noted that Hoffman et al. is used as secondary prior art to address the claim limitation of “the carbohydrate comprises the dietary fiber content in a range of 90wt % to 95 wt. % and a monosaccharide content of less than 1.5wt %” and not to address the claim limitation of “a carbohydrate content of 51 wt. % to 63wt %” of claim 1. As mentioned in the office action, primary prior art by  Gardiner et al. discloses a creamer composition comprising carbohydrate 35-65% by wt.(col 3 lines 5-20) which meets claimed carbohydrate of claim 1. Hoffman et al. discloses that (in  [0028] and para [0028]) carbohydrate composition contains combinations of mono +di saccharide components [DP (1+2)] less than 5 wt.% and non-linear complex polysaccharide (having DP 3+) 90% by weight (i.e. can represent fiber) on a dry solid 
(b) Applicants argued on page 6 second paragraph that “Moreover, there is no teaching in Hoffman to suggest a range of between 90-95%wt fiber content, instead as shown above Hoffman teaches in two separate Examples (See paragraphs 96-97 and 100-101) 82% fiber by weight, but nowhere explicitly discloses 90-95%wt. fiber content. Since, one cannot determine the specific range of weight percentage of fiber in the carbohydrate content, because Hoffman provides in both Examples 82% wt. of fiber, the weight content of fiber in the range of between 90%wt. to 95%wt. is not disclosed or met as claimed in Applicant’s claim 1”.
In response, it is to be noted that the disclosure by Hoffman et al. should be considered as a whole. Even if Hoffman et al. discloses that fiber is 82% by weight ([0100], [0101]), it is in one embodiment ([0100], [0101], Table 2). However, Hoffman et al. also discloses and as mentioned above, it is greater than 95% fiber ([0028], [0030]) also which is 95% by weight fiber (at least in [0028], [0025], [0030]). Therefore, it meets claim 1. 

(d) Applicants argued on page 6 last paragraph that “However, Hoffman et al. fails to teach a monosaccharide content of less than 1.5wt %” (Applicant’s claim 1, line 5) because Hoffman teaches (paragraph 28) the carbohydrate composition containing a total of less than 25%, or less than 20%, or less than 15%, or less than 10%, or less than 5% by weight on a dry solids basis of  both mono- and disaccharides (DP1+DP2)” and one cannot determine the percentage of monosaccharide content, because if, for example, there were 8% of both mono- and disaccharides, then the mono- could be 7% and the disaccharide could be 3% and this will not meet  applicant’s claim 1.
In response to (c ) and (d),  it is to be noted that in [0028], Hoffman et al. discloses the mono and disaccharides (DP1+DP2) can be less than 5% by weight of the composition which encompasses the claimed range amount of less than 1.5% by weight. However, claim 1 recites less than 1.5% monosaccharide. It would have been obvious that the disclosure by Hoffman et al. less than 5.0 wt. % of monosaccharide  It is also to be noted that examiner holds the same position as was discussed during last interview on 4/16/2021. 
	(e) Applicants argued on page 7 second paragraph that “In regards to fat and trans-fat content, Schuurman et al. fails to teach “a fat content of 25wt. % to 54wt. % of a food in form of an agglomeration” (Applicant’s claim 1, line 6) because Schuurman teaches (col. 7, lines 20-21) a fat content of 68% by weight and less than 2% trans fatty acid. Also, Schuurman fails to teach “a trans-fat content of the fat content is 0.25wt%” (Applicant’s claim 1, line 6), because Schuurman et al. teaches (col. 2 line 64 - col. 3 line 5) less than 10% trans fatty acids, preferably 0.1 to 8%, most preferably 0.1% to 4%, and 0.5wt% in an preferred example (col. 4 lines 27-28), and one cannot determine the percentage of a trans-fat content of the fat content because if for example, composition of Example 1 (col. 6, line 66 - col. 7, line 22) or the preferred example (col. 4 lines 27-28) were used, trans-fat content would 0.5wt.%, greater than 0.25wt.% although less than 2% and this will not meet applicant’s claim 1”.
In response to (e), it is to be noted that and as agreed by the applicants in the above paragraph that Schuurman et al. discloses that trans fatty acid content can be 0.1 to 8% by weigh and 0.1 to 4% by weight and also less than 2% by weight (at least in col 2 lines 65-67 and col 3 line 1, col 7 lines 20-21). Therefore, it encompasses the claimed amount of 0.25% by weight as claimed in claim 1. In a simple way, it teaches good quality fat should be evaluated by evaluating amount of trans fat which should be minimal and the claimed amount of 0.25% by weight lies between the disclosed range 
One of ordinary skill in the art would have been motivated to modify fat of Gardiner et al. with less than 2% or less than 4% or 0.1 to 4.0% by weight of trans-fat as disclosed by Schuurman et al. (at least in col 2 lines 65-67 and col 3 line 1, col 7 lines 20-21) in order to have the health benefit because it is known that trans-fat is not good for health and is disclosed by Corbin et al. ([0070]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

14.	Applicants’ arguments on pages 7, 8, under this heading ‘Teaching Away’, in relation to primarily between Gardiner and Schuurman and discussed below: 
(i) On pages 7, 8, applicants argued briefly in paragraphs 1-3 under this section about the presentation of a Federal Circuit’s discussion as presented in this section by which applicants argued that Federal Circuit’s discussion serves as an example that “merely pointing to the presence of all claim elements in the prior art is not a complete statement of a rejection for obviousness. In accordance with MPEP § 2143, subsection LA. (3), a proper rejection based on the rationale that the claimed invention is a combination of prior art elements also includes a finding that results flowing from the combination would have been predictable to a person of ordinary' skill in the art. MPEP § 2143, subsection LA. (3). If results would not have been predictable, Office personnel 
(ii) Applicants also argued under this heading on page 8 last paragraph that “In regards to the fat content in the agglomeration powder, Gardiner teaches a fat content between 20-40wt. % (OA, Pg. 3). Schuurman teaches (col. 7, lines 20-21) a fat content of 68% by weight that is both outside Gardiner’s fat content range and applicant’s claimed range of “fat content of 25 wt. % to 54 wt. % of a food in form of an agglomeration”. Therefore, Schuurman’s teaching of having a high fat content of 68% by weight, clearly teaches away from applicant’s claimed low fat and a high fiber content functional food since  applicant’s claimed functional food is designed specifically to be low fat and high fiber in order to solve the problem of people becoming overweight and diabetic. Also, Schuurman’s teaching of having a high fat content of 68% by weight clearly teaches away from Gardiner’s lower fat content range of 20-40wt. %”.
 In response to (i) and (ii), as stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious provided there is also a reasonable expectation of success. There is no requirement for absolute predictability.
In this instance, there is a reason to modify the primary prior art Gardiner et al. by Schuurman et al. in order  to achieve good quality fat for good health as  disclosed by Corbin et al. ([0070]) to meet the claimed invention. Therefore, there is a predictability of good quality fat to be selected in the composition by evaluating the presence of minimal amount of trans fat in the composition and minimal amount range of 0.1-4.0 wt. % or less than 2wt. % are disclosed by secondary prior art by Schuurman et al. (col 3 line 1, 
In brief, it is to be noted that  the above argument that  “Schuurman’s teaching of having a high fat content of 68% by weight, clearly teaches away from applicant’s claimed low fat and a high fiber content functional food” is not found a convincing argument with respect to the secondary prior art by Schuurman et al. The reason is claimed fat content is addressed by the primary prior art by Gardiner et al. who teaches a fat content between 20-40wt. % (col 3 lines 5-20) which encompasses claimed 25% to 54% by weight of fat content of claim 1. Schuurman et al. is used to modify fat of Gardiner et al. with 0.1 to 4.0% by weight or less than 2% trans-fat as disclosed by Schuurman et al. (at least in col 3 line 1, col 7 lines 20-21) in order to have the health benefit because it is known that trans-fat is not good for health and is disclosed by Corbin et al. ([0070]).Therefore, examiner is addressing in detail in the next paragraph the arguments followed by the response with respect to Schuurman et al. as addressed in this section. 

15.	Applicants also argued on page 9, Under this heading that,
(a) On page 9 second paragraph that “In regards to trans-fat, Schuurman discloses (col. 2 line 64 - col. 3 line 5) less than 10% trans fatty acids and other various ranges; preferably 0.1 to 8%, most preferably 0.1% to 4%, and 0.5wt% in a preferred example (col. 4 lines 27-28), which suggests significant experimentation would be 
(b ) On page 9 3rd paragraph, applicants argued that Since Schuurman et al. fails to disclose both the trans-fat content and fat content within  applicant’s claimed range of “fat content of 25wt.% to 54 wt.% of a food in form of an agglomeration” and “a trans-fat content of the fat content is 0.25wt.%” and Schuurman et al. teaches away from Gardiner’s disclosed fat content between 20-40wt%, one of ordinary skill in the art would not be motivated to substantially alter the fat composition of Gardiner’s creamer with Hoffman’s carbohydrate composition knowing that such a change would greatly alter the composition, taste and texture of the coffee creamer of Gardiner”.
(c) On page 9 last paragraph that  In view' of the forgoing statements, Applicant believes that the combination of Gardiner and Schuurman taken alone or in combination teaches away from Applicant’s claimed low fat and high fiber functional food invention and fails to teach, disclose, or suggest the “fat content of 25wt % to 54wt % of a food in form of an agglomeration” and “a trans-fat content of the fat content is 0.25wt.%” of claim 1, and therefore, applicant respectfully requests the Examiner to withdraw the rejections of claims 1, 3 and 7 under 35 U.S.C. 103.
In response to (a)-(c ), as discussed above, if we consider at least the disclosed ranges of 0.1 to 4 wt.% or less than 2% by weight of trans fat (col 2 lines 65-67, col 3 line 1, col 7 lines 20-21) encompasses the claimed  amount of ‘ 0.25% by weight’ trans -fat, of claim 1. Any value within the disclosed value of trans -fat, as disclosed by Schuurman et al. (col 3 line 1, col 7 lines 20-21) is allowable guideline to have good quality fat.    Therefore, it does not suggests significant experimentation would be 
Therefore, one of ordinary skill in the art would have been motivated to modify fat of Gardiner et al. having less than 2% trans-fat as disclosed by Schuurman et al. (at least in col 7 lines 20-21) in order to have the guideline to use fat which should have the disclosed range value of trans fat to provide health benefit because it is known that trans-fat is not good for health and is disclosed by Corbin et al. ([0070]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It is also to be noted that and as mentioned above that for the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2143 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of non-preferred embodiments. In this instance, Schuurman et al. discloses that trans fatty acid content can be 0.1 to 8% by weigh and 0.1 to 4% by weight and also less than 2% by weight (at least in col 2 lines 65-67 and col 3 line 1, col 7 lines 20-21).
Thus, contrary to Applicant’s assertion, Gardiner et al. in view of Schuurman et al. do not teach away from combining the teachings of Gardiner et al. in view of Schuurman et al. and this argument is not found to be convincing.


16.	Argument on pages 10-14, Under the Heading “Teaching Away”. 
	16 A. Applicants argued on pages 10-14 based on another set of “Teaching Away” arguments in relation to primarily between Gardiner and Hoffman et al. and addressed below:
Applicants argued on page 10 last paragraph and page 11 first paragraph that “(i) the presentation of a Federal Circuit’s discussion as presented in this section by which applicants argued that Federal Circuit’s discussion serves as an example that “merely pointing to the presence of all claim elements in the prior art is not a complete statement of a rejection for obviousness. In accordance with MPEP § 2143, subsection LA. (3), a proper rejection based on the rationale that the claimed invention is a combination of prior art elements also includes a finding that results flowing from the combination would have been predictable to a person of ordinary' skill in the art. MPEP § 2143, subsection LA. (3). If results would not have been predictable, Office personnel should not enter an obviousness rejection using the combination of prior art elements rationale, and should withdraw such a rejection if it has been made.”
(ii) On page 11, second paragraph that “Gardiner discloses (col. 3, lines 29-40) a non-dairy creamer composition having enhanced feathering resistance” and 
(iii) On page 11, last paragraph, Gardiner fails to teach or suggest a functional food to provide dietary fiber which also serves as a prebiotic. The Examiner stated Gardiner fails to teach an agglomeration powder containing dietary fiber comprising: a free flowing agent, the ranges for the fiber content, the monosaccharide content, 
 (iv) On page 12, Gardiner fails to recognize the need for a dietary substitute or functional improvement to a non-diary creamer, instead teaching, for example, a sprayed coffee creamer with 60% by weight of corn syrup solid and 32% by weight of high 1auric vegetable fat, and 3.5% by weight of sodium caseinate (col. 4, line 25-32).
(v) On page 12 second paragraph that “Contrarily, Hoffman teaches (paragraphs 96-97 and 100-101) a carbohydrate composition of 8 2% fiber by weight as the final result of two separate laboratory rims. To reduce caloric content and improve fiber content of the food, Hoffman discloses (paragraph 32) “carbohydrate compositions useful as bulking agents that are low in sugar, in syrup form, and capable of having an appearance, viscosity', crystallinity, mouthfeel, humectancy and other colligative properties...” To this effect, Hoffman discloses (paragraphs 25-27) carbohydrate compositions containing linear and non-linear saccharide oligomers, with a higher weight concentration of non-linear saccharide oligomers than linear saccharide oligomers. The carbohydrate composition containing:  at least about 70% by weight (in one embodiment, at least about 85% by weight) of the non-linear saccharide oligomers have a degree of polymerization of at least 3 less than about 25% by weight (in one embodiment, a total of less about 10% by weight) on a dry solids basis of mono- and di saccharides”.

In response to (i), (ii) and (iii), (iv), (v), (vi) as stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious provided there is also a reasonable expectation of success. Conclusive proof of efficacy is not required to show a reasonable expectation of success. There is no requirement for absolute predictability. The rejection explained why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that the carbohydrate (corn syrup solid) of Gardiner et al. (col 3 lines 5-20) with the substitution of fiber carbohydrate having 95% fiber (e.g. maltodextrin, FOS) and less than 5% monosaccharide which substitutes traditional corn syrup  also (in Hoffman et al. [0002])  in order to enhance the fiber content and to reduce the calorie content of the food composition (Hoffman AJ et al., [0029], [0056], [0061]). Therefore, as Hoffmann et al. discloses corn syrup can be substituted with Hoffman’s carbohydrate ([0002]), therefore, substituting Gardiner’s corn syrup solid carbohydrate (col 4 lines 1-5) by modifying with Hoffmann et al.is modifiable with reasonable expectation of success of having fiber containing carbohydrate composition. As  substitution is made to substitute commonly 

16 B. 	Applicants also argued on page 13, under this section that 
(i) “Also, Hoffman teaches a fiber content of 82% by weight or more (paragraphs 96-101). Whereas Gardiner’s creamer composition of 35 to 65% by weight carbohydrates and 20 to 40% by weight fat contains both a lesser amount of carbohydrate by weight and substantially less amount by weight of fiber content. Since Hoffman teaches a fiber content and carbohydrate content outside of the range of Gardiner’s creamer composition, one of ordinary skill in the art would not be motivated to substantially alter the composition of Gardiner’s creamer with Hoffman’s fiber content knowing that such a change would greatly alter the taste and texture of the coffee creamer of Gardiner.
 (ii) While the Examiner attempts to remedy the deficiencies of Gardiner with Hoffman, the improvements or remedies sought by one of ordinary skill in the art from Gardiner would pertain to improving coffee creamer performance, taste or texture to improve its appearance and not to completely changing the carbohydrate and fiber 
In response to (i) and (ii), as stated above, Gardiner’s creamer composition of 35 to 65% by weight carbohydrates is not lesser amount compared to Hoffman et al. The reason is Hoffman et al. does not teach the range amount of carbohydrate to meet claimed carbohydrate in the creamer composition. Gardiner teaches that and the disclosed 35 to 65% by weight carbohydrate meet the claimed invention. Hoffman et al. discloses that Gardiner’s carbohydrate can be modified using Hoffman’s carbohydrate having  fiber content of 82% by weight or more (paragraphs 96-101) or 95% by weight fiber ([0028], [0030]) which can be used to substitute corn syrup solid ([0002]) and Gardiner’s carbohydrate can be corn syrup solid (col 4 lines 1-5).
In response to (ii), in particular, as mentioned, Hoffman et al. also discloses that Hoffman’s carbohydrate can substitute traditional corn syrup ([0002]) and Gardiner’s carbohydrate is corn syrup solid (col 4 lines 1-5). Therefore, because Hoffman’s carbohydrate can substitute corn syrup ([0002]) therefore, it is not the modification to sacrifice its taste to add dietary fiber or reduce caloric content. In addition, as mentioned above, as stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious provided there is also a reasonable expectation of success.  Also, the predictability and reasonable expectation of success discussed above. 

17.	Argument on pages 14-18, Under the Heading “Teaching Away”. 

17 A. (i) Applicants argued on page 15 second paragraph that “In regards to the combination of Gardiner and Basa, Gardiner teaches (col. 2, lines 27-38) a high carbohydrate non-dairy' cream.  Basa discloses (Abstract, claim 13, col. 2, lines 59-65) a low'-carbohydrate high-protein dry creamer powder (col. 1, lines 9-21) useful in the food industry as an economical and convenient replacement, for liquid dairy' products. As compared with liquid milk or cream, dry' creamer powders have increased stability and ease of handling. The creamer powder containing:  40% to approximately 60% by weight water-soluble protein (in the form of caseinate) approximately 5% by weight carbohydrate approximately 2% by weight of fiber.
(ii) On page 15 last paragraph that “Gardiner teaches a non-dairy cream containing high carbohydrate and low protein using sodium caseinate to improve texture and eliminate feathering. Basa teaches the opposite (col. 2, lines 15-21) a functional food having low carbohydrates and high protein “for people desiring weight reduction, but also for people with medical conditions requiring restriction of carbohydrate intake.”
(iii) On page 16, second paragraph that “In view of the forgoing statements, Applicant believes that Basa teaches away from Gardiner, and one of ordinary skill in the art would not turn to Basa to obtain a functional food powder having low carbohydrates and high protein for people desiring weight reduction but also for people with medical conditions. Therefore, Applicant respectfully requests the Examiner to withdraw the rejections of claims I, 3-7 and 10 under 35 U.S.C. 103”.
In response to (i) – (iii), in brief, as stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious provided there is also a reasonable expectation of success. There is no requirement for absolute predictability. The rejection explained why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that the carbohydrate (corn syrup solid) of Gardiner et al. (col 3 lines 5-20) by including the teaching of Basa et al. to incorporate dipotassium phosphate in order to increase stability of the emulsion and stabilizers include dipotassium phosphate also (col 4 lines 42-55). Primary prior art by Gardiner et al. does not exclude this salt as stabilizer. 
Therefore, PHOSITA would reasonably have predicted that using stabilizer dipotassium phosphate as disclosed by Basa et al. also (col 4 lines 42-55), the creamer composition of Gardiner et al., would result in a predictable stable product. For these reasons, there would also have also been a reasonable expectation of success. After having considered all of applicant’s arguments, the obviousness rejection of independent claim 1 over Gardiner et al. in view of Hoffman is maintained.
17 B Fazio et al: 
Applicants argued
(i)  on page 16 that “In regards to the combination of Gardiner and Fazio, Gardiner teaches (col. 2, lines 27-38) a high carbohydrate non-dairy cream having enhanced feathering resistance”. Fazio discloses (Abstract, Summary) a powdered dairy creamer compositions formed by drying an emulsion.” 
“Although Fazio cites Gardiner as reducing the acidity of coffee to improve the texture, Fazio actually teaches away (col. 1, lines 13-31) from Gardiner, “the 
(ii) On Page 17, last two paragraphs, ‘Fazio actually teaches away (col. 1, lines 32-37), disclosing '‘’attempts to replace sodium caseinate with other water dispersible proteins such as soy protein have proved unsuccessful. The other proteins produced off-flavors, feathering of the protein in the coffee, fat separation, poor whitening properties and other problems.”
(iii ) On Page 17, last  paragraph,  Fazio teaches (col. 5, line 62 - col. 7, line 52) using bulking agents as emulsion stabilizers (with 3-10% weight percent) instead of calcium caseinate, “emulsion stabilizers possessing other desirable properties can be utilized at levels up to about 2% by weight. Higher levels cannot he utilized, otherwise the presence of the stabilizers would be perceptible with respect to the organoleptic properties of the composition. 
(iv) Applicants argued on page 18 last paragraph that “Combination Must Not Require Substantial Reconstruction”. 
In response to (i) –(iv), it is to be noted that the arguments as argued in (i) and (ii) related to the discussion in the background section about Gardiner et al. as mentioned by Fazio et al. It has no relation with the disclosed step of agglomeration for which Fazio et al. is used as secondary prior art to modify Gardiner et al. Rather, the background discussion provides information about other prior arts e.g. Gardiner et al. in relation to their selection of components by which their product is good, e.g. Gardiner et al. achieved feathering resistant product by using sodium caseinate and stabilizer salt etc. . Fazio has disclosed an additional agglomeration step after spray drying step (also 
Fazio et al. is used to address “agglomeration powder” and not to address other issues as argued in (iii) and (iv). Therefore, there is no disclosure by Fazio et al. and Gardiner et al.  by which the composition of Gardiner et al. are not agglomerable by the disclosure by Fazio et al. 
It is to be noted that  and as explained in the previous Office Action, one of the differences between claim 1 and the teachings of Gardiner et al. is “agglomeration powder” which is addressed by using secondary prior art by Fazio et al.  Fazio et al. is used to modify Gardiner et al. to make agglomeration of the powder (col 9 lines 30-31). Therefore, as also explained in the previous Office Action, one of ordinary skill in the art (PHOSITA) would reasonably have expected that implementing the “agglomeration powder” of Fazio et al. into Gardiner et al. would have been obvious to one of ordinary skill and would have resulted in a agglomerated powdered creamer product (in Fazio et al. col 9 lines 30-31) which is superior because it has the benefit of having agglomerated powder which dissolves faster than only powder form ( in Fazio et al. col 9 lines 12-14). Therefore, rejection of claim 1 as obvious over Gardiner in view of Fazio et al. is, maintained.

18.	Page 18: Argument: “Combination Must Not Require Substantial Reconstruction”.
Under this heading, applicants argued that 

(b) Applicants argued that “Fazio discloses (col. 1, lines 32-37 and col. 2, lines 9-11) a need to replace caseinates that are taught by Gardiner with other emulsion stabilizers that do not have a perceptible effect on the organoleptic properties of the composition. Fazio discloses (col. 5, line 62 - col. 6, line 4) “emulsion stabilizers possessing other desirable properties can be utilized at levels up to about 2% by weight. Higher levels cannot be utilized. Otherwise the presence of the stabilizers would, be perceptible with respect to the organoleptic properties of the composition. The stabilizers include caseinate salts such as sodium and potassium caseinate. In addition to stabilizing the emulsion, caseinates also function as emulsifiers and give whitening power, body and creaminess to the product.
In response to (a) and (b), it is to be noted that Fazio et al. is not used as secondary prior art to address stabilizers. However, it is also to be noted that Fazio et al. discloses the similar composition and therefore, it is analogous prior art and combinable to Gardiner et al. 
Therefore, the combination is not changing the principle of operation of primary prior art by Gardiner et al. 
(c ) Applicants also argued that “In forming the powder, Gardiner teaches (col. 4, lines 22.-24) heating the non-dairy emulsion to no more than 50° C (122° F) during the fat phase melting process for emulsification, then preparing the emulsion to a dried powder with 2% moisture content by heating the powder to between 200° and 400° F. 
(d) Fazio teaches heating the dairy emulsion to less than about 180° C (356° F) for emulsification to form the agglomerated dairy powder, and Gardiner teaches heating the non-dairy emulsion to no more than 50° C (122° F) during the fat phase melting process for emulsification. Gardiner modified to incorporate an agglomerated dairy powder of Fazio would require substantial redesign and reconstruction of Gardiner’s non-dairy powder to withstand the heating process which forms the dairy emulsion (less than about 180° C (356° F)) leading to the agglomerated powder (col. 10, line 67 - col. 11, line 4) of Fazio. As Gardiner’s fat phase melting process for emulsification requires a temperature of no more than 50° C (122° F), modifying the emulsification process to obtain an agglomerated powder of Fazio requires heating to less than about 180° C (356° F) which would severely destroy or damage the fat content of the non-dairy powder of Gardiner, as shown above, therefore there is no suggestion or motivation to make the proposed modification as per the above case law of Ratti Id.
In response to (c) and (d), it is to be noted that and as mentioned by the applicants that Gardiner et al. has two steps, one is less than 50 degree C for emulsification and followed by spray drying the emulsified product at by heating the powder to between 200° F (about 90 degree C) and 400° F (i.e. about 210 degree C). Therefore, the spray drying temperature of Gardiner is high and overlaps with the agglomerating temperature of emulsified product. However, claim 1 is product claim and 
(e) Applicants argued that “Thus, Applicant respectfully states that applicant’s claims 1, 3 and 7 are not met by nor obvious over any combination of applied art references in view of the case law-of Ratti as shown by the above presented arguments of a substantial reconstruction and redesign of the elements of Gardiner and the change in the principle of operation of Gardiner. Applicants contend Gardiner and Fazio taken alone or in combination fails to teach, suggest, or disclose all of the limitations of claims 1, 3 and 7, and Applicant respectfully requests Examiner withdraw the 35 U.S.C. 103 rejections of claims 1, 3 and 7.
In response to (e) , as discussed above, because Fazio et al. has disclosed agglomeration after spray drying with proper motivation to modify spray-dried powder of Gardiner et al., therefore, it does not change in the principle of operation of Gardiner. Therefore, Gardiner and Fazio taken alone or in combination does not fail to teach, suggest, or disclose all of the limitations of claims 1, 3 and 7, and applicant respectfully requests Examiner withdraw the 35 U.S.C. 103 rejections of claims 1, 3 and 7.

19.	On pages 21, 22 applicants argued that “Combination Most Not Require Substantial Reconstruction” with respect to Gardiner and Schuurrnan.
Applicants argued that “Suggested combination of Gardiner and Schuurrnan would require a substantial reconstruction and redesign of the elements taught in Gardiner as well as a change in the basic principle under which Gardiner’s coffee creamer was designed to operate”.

In response, this was discussed in detail above in prior sections. Therefore, Schuurman is proper to combine with Gardiner et al. Therefore, the combination is not changing the principle of operation of primary prior art by Gardiner et al.
20.	Applicants argued on page 22 that
(i)  “Gardiner Will No Longer Perform Its Intended Function If Gardiner is Modified Based on the Teachings of Fazio”
(ii) (“Applicants argued on page 23 as stated above, Gardiner would no longer perform its intended function of providing a tasty textured non-dairy powder if combined the agglomerated powder process of Fazio since the process of obtaining an agglomerated powder as taught in Fazio would destroy the fat content of Gardiner during the emulsification process for obtaining the agglomerated powder of Fazio.

In response to (i) and (ii), examiner disagrees. The reason is applicants have the similar arguments with respect to Fazio et al. as discussed above. It is to be noted that Gardiner’s emulsified creamer product and Fazio’s creamer composition with similar components are spray dried product and therefore, it is after spray drying, Fazio et al. has further agglomeration step to make superior final product (with motivation) as discussed above.  Therefore, the teachings of Fazio et al. to address specific claim limitation to modify Gardiner to meet claim 1 has been discussed in the section (s) above and is applicable here too. There is no way and there is no disclosure that Fazio would destroy the fat content of Gardiner during emulsification process because these steps are different and agglomeration of spray dried powder composition of Fazio et al. which modifies Gardiner et al., is after the commonly disclosed spray drying step. Therefore, Gardiner Will Perform Its Intended Function If Gardiner is Modified Based on The Teachings of Fazio.
Gardiner et al. is modified by Fazio et al. to have the agglomeration powder composition in order to have agglomerated powdered creamer product (in Fazio et al. col 9 lines 30-31) which is superior because it has the benefit of having agglomerated powder which dissolves faster than only powder form (in Fazio et al. col 9 lines 12-14).  

21.	Arguments on Page 24: “Hindsight”

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

22.	Applicants argued on page 27 that “Must be a rationale for combine”.
In response, it is to be noted that applicants have same similar arguments for all the prior arts made in the prior sections. Therefore, all the responses with respect to individual prior arts are applicable in this section also. In addition, applicants’ arguments on page 28 second paragraph related to “improper hindsight” under this heading will be similar response as mentioned above. 
Therefore, in brief, 
The rejection explained why a person having ordinary skill in the art (PHOSITA) would reasonably have expected that the carbohydrate (corn syrup solid) of Gardiner et al. (col 3 lines 5-20) with the substitution of fiber carbohydrate having 95% fiber ([0025], [0028], [0030]) and less than 5% monosaccharide which substitutes traditional corn 
Based on Hoffman et al., teaching of the carbohydrate fiber (([0025], [0028], [0030]) as substitute for corn syrup ([0002]), PHOSITA would reasonably have predicted that using a fiber carbohydrate of Hoffman et al., in the corn syrup solid of Gardiner et al. (col 3 lines 5-20), would result in a fiber containing carbohydrate creamer of Gardiner et al. Therefore, the process of enhancing does not modify taste and texture of Gardiner et al. because Hoffman et al. discloses that Hoffman’s carbohydrate (95% fiber) can substitute traditional corn syrup ([002]) and Gardiner’s carbohydrate contains corn syrup solid ( col 4 lines 1-5). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify fat of Gardiner et al. with less than 4% trans-fat as disclosed by Schuurman et al. (at least in col 7 lines 20-21) in order to have the health benefit because it is known that trans-fat is not good for health and is disclosed by Corbin et al. ([0070]).

Gardiner et al. is modified by Fazio et al. to have the agglomeration powder composition in order to have agglomerated powdered creamer product (in Fazio et al. col 9 lines 30-31) which is superior because it has the benefit of having agglomerated powder which dissolves faster than only powder form (in Fazio et al. col 9 lines 12-14).  
Therefore, the rejection is maintained.
 For these reasons, there would have been a reasonable expectation of success. After having considered all of applicant’s arguments, the obviousness rejection of independent claim 1 over Gardiner et al. in view of Hoffman and secondary prior arts are maintained.
Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792